DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
Applicant’s affirmation of the election without traverse received on 10/12/2021, to prosecute Group I upon which claims 1-8 that was stated by Applicants is acknowledged.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to the non-elected Groups.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael a. Davis, Jr. on 11/08/2021.
The application has been amended as follows: 
Claims 9-20 have been cancelled.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a clock data recovery circuit comprising very specific structural limitations such as a deglitch filter circuit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 8, 2021